Case: 16-17353   Date Filed: 08/15/2017   Page: 1 of 4


                                                                    [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17353
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-20522-MGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LAVORIS F. MARTIN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 15, 2017)

Before WILSON, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-17353     Date Filed: 08/15/2017    Page: 2 of 4


      Lavoris F. Martin, a federal prisoner, appeals the district court’s denial of his

motion requesting a judicial recommendation to the Bureau of Prisons (“BOP”) for

placement in a residential re-entry center (“RRC”) 12 months prior to the end of

his sentence. We dismiss Martin’s appeal because the denial of a request for a

judicial recommendation is not a final order subject to appellate review.

Moreover, the relief requested, if granted, would violate the prohibition on federal

courts issuing non-binding advisory opinions.

      Martin pleaded guilty to one count of conspiracy to possess with intent to

distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 846. He was

sentenced to 60 months’ imprisonment, followed by a 4-year term of supervised

release. Several years later, he filed a pro se motion requesting that the district

judge who sentenced him recommended that the BOP place him in an RRC 12

months prior to the end of his sentence. He contended that a prolonged placement

at an RRC would help aid his re-integration into society.

      Our appellate jurisdiction is limited to reviewing “final decisions” of district

courts. 28 U.S.C. § 1291. “Any order, recommendation, or request by a

sentencing court that a convicted person serve a term of imprisonment in a

community corrections facility shall have no binding effect on the authority of the

BOP . . . to determine or change the place of imprisonment of that person.” 18

U.S.C. § 3621(b)(5). Although we have not yet addressed our jurisdiction to


                                           2
              Case: 16-17353    Date Filed: 08/15/2017   Page: 3 of 4


review a district court’s refusal to issue a non-binding recommendation to the

BOP, other circuits have held that such non-binding recommendations are not

“final decisions” and, therefore, are not reviewable on appeal. See United States v.

Melendez, 279 F.3d 16, 18 (1st Cir. 2002) (recommendation denied) (holding that

no jurisdiction existed to review the refusal to recommend that the BOP admit the

defendant to a drug-treatment program because such a recommendation is non-

binding); United States v. Yousef, 327 F.3d 56, 165 (2d Cir. 2003)

(recommendation issued) (holding that such recommendations are neither “final

decisions” under 28 U.S.C. § 1291 nor “final sentence[s]” under 18 U.S.C. §

3742); United States v. Serafini, 233 F.3d 758, 777 (3d Cir. 2000)

(recommendation issued) (holding that a district court’s recommendation that the

BOP place a defendant in “community confinement” in a county residential center

was not a “final order” subject to review); United States v. De La Pena-Juarez, 214
F.3d 594, 601 (5th Cir. 2000) (recommendation issued) (holding that such a

recommendation “is not an order from which [a defendant] may appeal”); United

States v. Kerr, 472 F.3d 517, 520 (8th Cir. 2006) (recommendation issued)

(holding that a recommendation to the BOP is “not reviewable as it is not a

decision of the district court”); United States v. Ceballos, 671 F.3d 852, 855–56

(9th Cir. 2011) (recommendation denied) (holding that a recommendation to the




                                         3
                 Case: 16-17353     Date Filed: 08/15/2017   Page: 4 of 4


BOP is “not part of the sentence . . . nor . . . a final order from which an appeal

lies”).



          We are persuaded by the other circuits that have addressed the issue and

hold that a district court’s denial of a recommendation to the BOP is not a final

order subject to appellate review. Accordingly, we dismiss Martin’s appeal for

lack of jurisdiction.

          DISMISSED.




                                            4